 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   COLONY INSURANCE COMPANY,                              Case No.: 2:18-cv-01950-JCM-NJK
11          Plaintiff(s),                                                  Order
12   v.
13   JUAN M. SANCHEZ, et al.,
14          Defendant(s).
15         Pending before the Court is a proposed discovery plan. Docket No. 31. The Court hereby
16 SETS a hearing on that discovery plan for 1:00 p.m. on March 25, 2019, in Courtroom 3A. The
17 Court will hear argument generally, but counsel shall be prepared in particular to discuss whether
18 the better course is to stay this case pending resolution of the underlying state court action rather
19 than trying to coordinate the schedules in two separate cases. Cf. Evanston Ins. Co. v 70 Ltd.
20 Partnership, 2014 WL 6882415 (D. Nev. Dec. 5, 2014) (outlining standards).1 Counsel shall
21 conduct a further Rule 26(f) conference to discuss that issue by March 21, 2019. In the event a
22 stipulation to stay is filed before March 25, 2019, the above hearing will be vacated automatically.
23         IT IS SO ORDERED.
24         Dated: March 14, 2019
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
           1
             The Court is expressing no opinion herein on the deadlines proposed or the best course
28 for proceeding.

                                                     1
